EXHIBIT 10(xiii)(d)

 LONG TERM INCENTIVE AWARD PROGRAM FOR THE 2.5 YEAR PERFORMANCE PERIOD ENDING
DECEMBER 30, 2006 

[spacer.gif] [spacer.gif] I.  Description of Performance Criteria and Range of
Certain Awards under the Long-Term Performance Award Program for the 2.5 Year
Performance Period ending December 30, 2006.

The Long-Term Performance Award Program under the Stanley Works 1997 Long-Term
Incentive Plan for the performance period commencing July 4, 2004 and ending
December 30, 2006 provides for the grant of performance units to the members of
our senior executive team that are settled in shares of Stanley Common Stock if
and to the extent corporate financial goals are achieved over the performance
period. The performance criteria approved by the Compensation and Organization
Committee under the Long-Term Performance Award Program for the 2.5 Year Period
ending December 30, 2006 are based on achievement of corporate earnings per
share and return on capital employed targets over the 2.5 year performance
period from July 4, 2004 to December 30, 2006.

The range of performance units to be granted under the Long-Term Performance
Award Program for the 2.5 Year Period ending December 30, 2006 to our Chief
Executive Officer and other four most highly compensated executive officers for
achievement of threshold performance is from 4,853 to 21,408 performance units,
for achievement of target performance is from 9,705 to 42,818 performance units,
and for achievement of maximum performance is from 19,411 to 85,635 performance
units.

[spacer.gif] [spacer.gif] II.   Attachments.

Attached hereto are the Terms and Conditions Applicable to Long Term Performance
Award Program for the 2.5 Year Period ending December 30, 2006 and the Form of
Award Agreement for such awards.

Terms and Conditions Applicable to
Long Term Performance Awards
issued pursuant to the Stanley Works 1997 and 2001 Long Term Incentive Plans

This document sets forth the Terms and Conditions applicable to long term
performance awards (‘‘Performance Awards’’) issued to eligible Employees
pursuant to either The Stanley Works 1997 Long-Term Incentive Plan or The
Stanley Works 2001 Long-Term Incentive Plan (the ‘‘Plan’’) as described in the
Award Document.

Each Performance Award represents the right of the Participant to receive a
number of Shares to be issued if the Company achieves Performance Goals for the
Measurement Period as set forth in the Award Document.

[spacer.gif] [spacer.gif] [spacer.gif] 1.  Time and Manner of Settlement. As
soon as practicable following completion of the Company’s 2006 fiscal year and
assuming that the Threshold Performance Goals are achieved and employment
requirements are satisfied, the Company shall issue a number of Shares to the
Participant, in settlement of the Participant’s Performance Award, equal to (i)
the number of Shares specified in the Award Document to be issued based upon the
Performance Goals achieved plus (ii) in the event performance falls between the
Threshold and Target or Target and Maximum Goals as specified in the Award
Document, a pro rata number of Shares calculated as follows (rounded to the
closest whole number):

S = (A-L/N-L)x(SN-SL)

where:

S = the additional number of Shares to be issued

A = the actual EPS or ROCE achieved

L = the EPS or ROCE Goal reached


--------------------------------------------------------------------------------


N = the next highest EPS or ROCE Goal

SN = the number of Shares designated for issuance at the next highest EPS or
ROCE Goal; and

SL = the number of Shares designated for issuance at the EPS or ROCE Goal
reached.

If, at the time of settlement, the Participant meets or exceeds the Minimum
Ownership Guidelines, Shares shall be issued in the form of Unrestricted Stock.
If the Participant does not meet the applicable Minimum Ownership Guidelines at
the time of settlement, the Shares shall be issued in the form of Restricted
Stock to the extent necessary for such Participant to meet such Minimum
Ownership Guidelines at the time of settlement. Any additional Shares shall be
issued in the form of Unrestricted Stock.

[spacer.gif] [spacer.gif] [spacer.gif] 2.  Rights of a Shareholder. The
Participant shall not have any rights of a shareholder with respect to the
Performance Awards or any Shares issued in settlement thereof prior to the date
of settlement.

[spacer.gif] [spacer.gif] [spacer.gif] 3.  Transferability. Transferability
shall be as set forth in the Plan.

[spacer.gif] [spacer.gif] [spacer.gif] 4.  Adjustments. Notwithstanding any
other provision hereof, the Committee shall have authority to make adjustments
in the terms and conditions of, and the criteria included in, Performance Awards
granted hereunder, as set forth in the Plan.

[spacer.gif] [spacer.gif] [spacer.gif] 5.  Miscellaneous. The Committee shall
have full discretionary authority to administer the Performance Awards and to
interpret the terms of the Award Document and this document, which authority
includes the authority to waive certain conditions in appropriate circumstances.
All decisions or interpretations of the Committee with respect to any question
arising in respect of the Performance Awards shall be binding, conclusive and
final. The waiver by Stanley of any provision of this document or an Award
Document shall not operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision of this document or any Award
Document. The validity and construction of the terms of this document and any
Award Document shall be governed by the laws of the State of Connecticut. The
terms and conditions set forth in this document and any Award Document are
subject in all respects to the terms and conditions of the Plan, which shall be
controlling. The Participant agrees to execute such other agreements, documents
or assignments as may be necessary or desirable to effect the purposes hereof.

[spacer.gif] [spacer.gif] [spacer.gif] 6.  Unfunded Arrangement. The Performance
Awards represented in any Award Document constitute an unfunded unsecured
promise of Stanley and the rights of the Participant in respect of the
Performance Awards are no greater than the rights of an unsecured creditor of
Stanley.

[spacer.gif] [spacer.gif] [spacer.gif] 7.  Capitalized Terms. The following
capitalized terms shall have the meaning set forth below for purposes of any
Award Document. All other capitalized terms used in this document shall have the
meanings set forth in the Plan.

Award Document. A letter or combination of letters to a Participant that advises
the Participant that he or she has been selected to Participate in the program
and sets forth the EPS Performance Goals, ROCE Performance Goals and Shares at
the Threshold, Target and Maximum Levels, signed by the Chairman of the
Committee, in the case of an Award Document to the Chief Executive Officer, and
by the Chief Executive Officer, in the case of an Award Document to any other
Participant.

EPS Performance Goals. Threshold, Target and Maximum earnings per share
(‘‘EPS’’) performance to be achieved over the Measurement Period as set forth in
the Award Document.

Measurement Period. The period from July 4, 2004 through December 30, 2006.

Minimum Ownership Guidelines. Minimum levels of stock ownership Participants are
expected to reach over time, as set forth in the Award Document.

2


--------------------------------------------------------------------------------


Performance Goals. EPS Performance Goals and ROCE Performance Goals as defined
herein.

Restricted Stock. Common Stock of the Company that confers on holders the right
to vote and receive dividends, but that is subject to certain restrictions on
sale and transfer. All restrictions on sale and transfer of such stock shall
lapse on the date the Participant’s employment with the Company or any Affiliate
terminates, regardless of the reason for termination, provided, however, that a
transfer of employment from the Company to any Affiliate or from any Affiliate
to another Affiliate or to the Company shall not be deemed a termination of
employment hereunder. In addition, if through the acquisition of additional
Shares or otherwise, the total market value of the Shares owned by a Participant
(restricted and unrestricted) exceeds the applicable Minimum Ownership
Guidelines, the restrictions on the sale and transfer of that number of Shares
of Restricted Stock in excess of the number required to meet the applicable
Minimum Ownership Guidelines shall lapse.

ROCE Performance Goals. Threshold, Target and Maximum return on capital employed
(‘‘ROCE’’) performance to be achieved over the Measurement Period as set forth
in the Award Document.

Shares. Shares of Restricted Stock or Unrestricted Stock to be issued if
Performance Goals are achieved, as specified in an Award Document, with 50% of
Shares allocated to EPS Performance Goals and 50% of Shares allocated to ROCE
Performance Goals.

Unrestricted Stock. Common Stock of the Company that may be sold at any time.

3


--------------------------------------------------------------------------------


Form of Award Agreement

Date

Dear        :

It is my pleasure to congratulate you for being selected to participate in the
Long Term Performance Award Program (the ‘‘Program’’) under The 1997 Stanley
Works Long-Term Incentive Plan. This Program is intended to provide substantial,
equity-based rewards for specified full-time members of our senior executive
team, provided specific Corporate goals are achieved during the Program’s 2.5
year measurement period (7-04 through 12-06).

In conjunction with our short-term variable compensation plan (MICP) and our
stock option program, the Program is an important addition to your total
compensation package, and provides a strong additional incentive to continue
increasing shareholder value.

Bonus Opportunity

Each participant will have an opportunity to earn a number of Performance Shares
(PS) based upon achievement of corporate financial goals, and may earn
additional performance shares if the corporate financial goals are exceeded.
Each PS unit represents one share of Stanley Common Stock and, accordingly, the
potential value of a participant’s performance award under the Program may
increase if our stock price appreciates over the measurement period.

Each participant is allocated a threshold, target and maximum number of PS units
based upon assigned percentages of his or her annual base salary, at the rate in
effect as of July 1, 2004. The initial value of each PS unit is $43.79, the
closing price of Stanley stock on July 6, 2004. The number of PS units allocated
to each participant is equivalent to 2.5 times his or her annual percentage
salary amount divided by $43.79, rounded to the closest whole number.

Your performance award covers the following number of PS units:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif] Threshold [spacer.gif]
Target [spacer.gif] Max % of Pay [spacer.gif]       [spacer.gif]      
[spacer.gif]       # PS [spacer.gif]       [spacer.gif]       [spacer.gif]      
[spacer.gif]

Vesting and Settlement

Performance awards will become vested at the time of settlement to the extent
that the applicable performance metrics have been achieved and provided that the
participant is continuously employed by Stanley until such time. Performance
awards will be settled in shares of Stanley stock as soon as practicable
following the end of the measurement period. The shares will be distributed in
the form of restricted stock to the extent the participant does not hold the
number of shares specified in the minimum stock ownership guidelines for
executives at the time of settlement. Participants will be entitled to vote and
receive dividends on restricted stock following the date of distribution.

The Minimum Ownership Guidelines are as follows:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Position [spacer.gif] Multiple of Base Salary CEO [spacer.gif] 3X
EVP/SVP [spacer.gif] 2X Level 3 [spacer.gif] 1X [spacer.gif]

If a participant’s employment with Stanley terminates due to his or her
retirement, death or disability prior to the date the performance awards are
settled, the participant’s performance award will be pro-rated based on the
number of days in the measurement period that the participant was employed by
Stanley. The participant’s pro-rated performance award will be settled at the
same time as performance awards for active participants are settled, to the
extent the applicable performance

4


--------------------------------------------------------------------------------


metrics have been achieved. Pro-rated performance awards will be settled in the
form of unrestricted shares of Stanley common stock. A participant whose
employment with Stanley terminates prior to the date of settlement for any other
reason will forfeit all rights in respect of his or her performance award and
will not be entitled to receive any shares of Stanley stock or other payment
under the Program.

Financial Measurements

The Corporate financial goals for this Program will consist of two equally
weighted metrics, one based on EPS and one based on ROCE. These metrics will be
established in conjunction with the Company’s three-year strategic planning
process and will be communicated to you prior to year end. This will allow the
Program metrics to flex off of the Board approved three-year plan.

Although this summary includes the key aspects of the Program, it is not
intended to represent a full accounting of the rules and regulations applicable
to the Program and is subject to the terms described in the enclosed Terms and
Conditions Applicable to Long Term Performance Awards and the Stanley Works 1997
Long-Term Incentive Plan, which together with this document govern the Program.

If you have any questions, please call me, Jim Loree or Mark Mathieu. Once
again, thank you for your continued support and congratulations on being
selected to participate in this important Program.

Best regards,

5


--------------------------------------------------------------------------------
